DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-14 and 19 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 7, line 9, “as viewed in a plan view” is redundant in view of the same phrase recited in line 8. The examiner suggests deleting this phrase in line 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, it is unclear what is meant by “is formed by comprising”. The examiner suggests replacing this phrase with --comprises--.
	Regarding claim 4, line 5, parent claim 1 only recites “a second projection”, i.e. a singular second projection. Accordingly, there is no antecedent basis for “the second projections”, i.e. plural second projections, as recited in claim 4.
	Regarding claim 5, parent claim 1 and claim 5 both recite “an inner joined region”. Accordingly, it is unclear if “an inner joined region” is referencing the inner joined region of parent claim 1.
	Regarding claim 6, as noted above, there is confusion with respect to the inner joined region. Claim 6 references “the inner joined region” and it is unclear if it is referencing the inner joined region recited in intervening claim 5 or the inner joined region recited in parent claim 1.
	Regarding claim 7, line 10, intervening claim 5 recites plural “first joined regions” and claim 7 previously recites “two second joined portions”. Accordingly it is unclear which first joined region is being referenced by “the first joined region” in line 10 and which second joined portion is being referenced by “the second joined portion” in line 10.
	Regarding claim 12, line 10, intervening claim 8 recites plural “third joined regions”. Accordingly it is unclear which third joined region is being referenced by “the third joined region” in line 10.
	Regarding claim 13, there is no indication in intervening claim 9 that the second joined regions or the second joined region rows are disposed adjacently in the second direction, and thus there is no antecedent basis for this phrase in claim 13. Additionally, it is unclear if “disposed adjacently” applies to the second joined regions or the second joined region rows.
	Regarding claim 14, there is no indication in intervening claim 9 that the second joined regions are disposed adjacently in the first direction, and thus there is no antecedent basis for this phrase in claim 14.
	Regarding claim 14, line 17, intervening claim 8 recites plural “third joined regions”. Accordingly it is unclear which third joined region is being referenced by “the third joined region” in line 17.
	Regarding claim 15, parent claim 1 does not recite the claimed “second direction” and “first direction”. Accordingly, there is no antecedent basis for “the second direction” and “the first direction” in claim 15.
	Regarding claim 16, parent claim 1 does not recite the claimed “minor axis of the first projection”. Accordingly, there is no antecedent basis for “the minor axis of the first projection” in claim 16.
	Regarding claim 18, there is no antecedent basis for “the through hole” or “the four second projections”.
	Regarding claim 19, there is no antecedent basis for “the second projection regions”, i.e. plural second projection regions, or “the second projection regions disposed adjacently” or “the second projection regions disposed adjacently in the first direction.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda (JP 2017-099593 A, referencing attached machine translation).
	Regarding claim 1, Kuroda teaches an absorbent article comprising an absorbent member and a topsheet disposed on a skin-facing surface side of the absorbent member (Abstract; Figure 2), the absorbent article having a longitudinal direction, which corresponds to a front-rear direction of a wearer, and a lateral direction orthogonal to the longitudinal direction (Figure 1), wherein the topsheet comprises a layered body formed of a first sheet, disposed on the skin-facing surface side, and a second sheet, disposed on a non-skin-facing surface side, the first sheet and the second sheet of the layered body are partially joined to form a plurality of joined regions, and the first sheet forms a plurality of projections, which protrude from the second sheet toward a wearer's skin side, at a portion other than the joined regions (Figure 2; paragraphs 21-23), the projections comprise a first projection and a second projection, and a height of the first projection is longer than a height of the second projection (paragraph 48), when the topsheet is viewed in a plan view, a second projection region which comprises the second projection (4 elliptical second projections 9C arranged in diamond configuration) surrounded by a plurality of the first projections (4 first projections 9M arranged in a rectangular configuration surrounding the region of the 4 elliptical second projections 9C) is formed (Figure 4), and when the topsheet is viewed in a plan view, the joined regions comprise an inner joined region in the second projection region (Figure 4).
	Claim 2 is satisfied for the reasons provided above. As noted above, Figure 4 of Kuroda shows a second projection region with 4 second projections.
	Regarding claims 3, 5 and 7-8, these additional limitations are clearly illustrated in Figure 4 of Kuroda.
	Regarding claim 15, this additional limitation is satisfied by the alternative configuration shown in Figure 9 of Kuroda, which also clearly satisfies the additional limitations of parent claim 1.
	Regarding claim 17, this rather broad language does not distinguish of the Figure 4 configuration of Kuroda in which the 6 first projections 9M surround any 4 of the second projections 9C within a corresponding second projection region in the area surrounded by the 6 first projections 9M. The 6 first projections 9M are considered to be arranged in an annular shape since they surround and enclose an inner area defined by their arrangement.
	Regarding claim 20, these additional limitations are clearly illustrated in Figure 2 of Kuroda.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda as applied to claims 1-3, 5, 7-8, 15, 17 and 20 above, and further in view of Sagara (JP 2017-153915 A, referencing attached machine translation of the published JP 6626747 B2 version of Sagara).
	Regarding claim 6, while not taught by Kuroda, Sagara suggests this additional limitation for improving the passage of body fluid and suppressing the spread of body fluid (paragraphs 2 and 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in Kuroda because one of ordinary skill in the art would have been motivated to achieve the above noted benefit in accordance with the teachings of Sagara.
	Regarding claim 18, the through hole limitation is satisfied for the reasons provided above. The inner joined region as set forth above, shown in Figure 4 of Kuroda is considered to be positioned at a center of the second projection region as claimed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda as applied to claims 1-3, 5, 7-8, 15, 17 and 20 above.
	Regarding claim 16, Kuroda teaches the second projection may be circular or elliptical and illustrates an example in which a transverse dimension of an elliptical second projection is the same as a minor axis of an elliptical first projection (Figure 4; paragraph 35). This reasonably suggests that a circle with the same transverse dimension, which for a circle is the diameter, may be provided as the second projection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Kuroda because one of ordinary skill in the art would have been motivated to suitably size a circular second projection as suggested by the above noted teachings of Kuroda.

Allowable Subject Matter
Claims 4, 9-14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 4 and 9, the closest prior art of record is applied above. In combination with the claimed limitations, no teaching or suggestion was found in the prior art or record to provide the additional combined limitations of claim 4 or the additional combined limitations of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745